
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 65
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Mr. Rangel submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		CONCURRENT RESOLUTION
		Expressing the sense of the House of
		  Representatives that James Brown, also known as the Godfather of
		  Soul, should be recognized for his contributions to American music as
		  one of the greatest and most influential entertainers of the 1950s, 1960s, and
		  1970s as an American cultural icon.
	
	
		Whereas James Brown was a musician and bandleader,
			 entrepreneur, philanthropist, advocate for education, and creator of the
			 musical background for the Civil Rights Movement;
		Whereas James Brown was born on May 3, 1933, in Barnwell,
			 South Carolina;
		Whereas James Brown was raised in dire poverty in Augusta,
			 Georgia, where in his childhood years he helped to support his family by
			 picking cotton and shining shoes;
		Whereas he began his musical career as a singer with the
			 The Gospel Starlighters in 1955;
		Whereas later that year he had his first
			 musical success as a member of a group called The Flames whose
			 first single, Please, Please, Please, sold over 1,000,000
			 copies;
		Whereas James Brown delighted audiences around the world
			 with his unique dance moves and nonstop energy;
		Whereas his shows at the legendary Apollo
			 Theater in Harlem, New York, and other venues were consistently sold
			 out;
		Whereas James Brown became known nationally
			 as a superstar after the release of a live recorded performance at the Apollo
			 in 1963;
		Whereas his 1968 recording Say It Loud I’m Black
			 and I’m Proud, became a virtual anthem for the Civil Rights Movement,
			 reflecting African-Americans’ new-found pride in their racial identity;
		Whereas James Brown was inducted into the
			 Rock and Roll Hall of Fame in New York on January 23, 1986;
		Whereas he was the recipient of the
			 Lifetime Achievement Award at the 34th annual Grammy Awards on February 25,
			 1992;
		Whereas James Brown received the
			 prestigious Kennedy Center Honors in 2003;
		Whereas he was inducted into the United
			 Kingdom Music Hall of Fame on November 14, 2006;
		Whereas James Brown was a trailblazer and pioneer in the
			 music genres of Rock and Roll, Rhythm and Blues, Funk, and Hip Hop;
		Whereas because of poverty, he dropped out of school in
			 the 7th grade;
		Whereas James Brown became a staunch
			 advocate for education;
		Whereas his signature song, Don’t Be
			 A Dropout, released in 1966, urged young people to stay in
			 school;
		Whereas James Brown owned radio stations, publishing
			 companies, and record labels;
		Whereas to honor his wish of supporting musical creativity
			 in young people, his family has established the James Brown Music Education
			 Foundation which will provide music scholarships for aspiring musicians;
		Whereas James Brown died on December 25, 2006, in Atlanta
			 Georgia; and
		Whereas in recognition of his close
			 association with the Apollo Theater, his body lay in state there as thousands
			 of visitors from New York and across the country filed by to pay their
			 respects: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 James Brown should be recognized for his contributions as an American musical
			 icon.
		
